DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone message from Yu-Te Chen left on 2 March 2022.

The application has been amended as follows: 
Claim 1, after the last words “which is bent” the following is inserted --, wherein a cutting length of the at least one die line is slightly longer than a width of the second honey comb partition--

Claim 5, the following is deleted: : “, a cutting length of the at least one die line is slightly longer than a width of the second honey comb partition”

Claim 7, last word, “cardboards” is changed to --cardboard--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant cleared up mis-understanding about the claimed invention.  The plurality of honeycomb 

    PNG
    media_image1.png
    513
    952
    media_image1.png
    Greyscale
.
In addition, the previously applied art is overcome because the die cuts of the previously applied art are not formed in the honeycomb partitions (walls of the receiving area) but are the gaps that allow two partitions to intersect and the entire wall is folded over rather than just a portion of the wall, as allowed by the die cut in the wall of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799